DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claims 1, 3, 5-11, 13 and 15 are objected to because of the following informalities: The words “can be” appear in claims 1, 3 and 9-10; for the purpose of examination, the words “can be” have been interpreted as --are--. The words “and/or” appear in claims 5-8, 10-11, 13 and 15; for the purpose of examination, the words “and/or” have been interpreted as --or--. Appropriate correction is required.
Claim Rejections - 35 USC § 101
Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a use (i.e., “a method for…”) but fail to recite any act or step or a series of acts or steps for . See MPEP 2106.03(I) and 2173.05(q).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14-15, the claims are directed to a method for the intended use of a modular robotic system. However, the claims fail to recite any active positive steps for performing the method. The claims are indefinite because the metes and bounds of the claims are unclear. See MPEP 2111.04(I) and MPEP 2173.05(q).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brazeau et al. (US 2016/0236867 A1).
Regarding claims 1 and 14, Brazeau et al. disclose a modular robot system for a container processing facility, the modular robot system, having: a mobile platform (Figs. 1-8, element 120) comprising a chassis (Fig. 2, element 205) that is supported on a floor (see Fig. 3A, and 8) for moving in a working area (Fig. 1, element 170) of the container processing facility (paragraph 0021-0022, 0038, 0041, 0068), and multiple robot units (Figs. 1-8, element 130, 305, 405, 510, 605, 805) of different types for carrying out jobs of different types in the container processing facility (paragraph 0021, 0043-0044, 0058, 0061, 0064), wherein the mobile platform and the robot units are designed such that the robot units [are] selectively connected (via Figs. 2 and 9, element 240, 910, 915, 920) to the mobile platform to transport them each (Figs. 2-8) in the container processing facility and position them each for a respective job (paragraph 0031, 0034-0037, 0041-0042, 0050, 0055, 0074, 0090-0091, 0097).
Regarding claim 2, Brazeau et al. disclose the modular robot system according to claim 1, wherein the mobile platform comprises a robot mount (Figs. 2 and 9, element 235) to selectively pick up (Fig. 11, step 1125) one of the robot units and position it at a container handling machine (Fig. 1, element 150) for the job (paragraph 0041-0042, 0050, 0055, 0074, 0090).
Regarding claim 3, Brazeau et al. disclose the modular robot system according to claim 1, wherein the mobile platform and the robot units are each designed with a separate controlling unit so that they [are] autonomously employed (paragraph 0027, 0063 and 0073).
Regarding claim 4, Brazeau et al. disclose the modular robot system according to claim 1, wherein the mobile platform is designed to be self-navigating (paragraph 0039, 0073).
Regarding claim 5, Brazeau et al. disclose the modular robot system according to claim 1, wherein the modular robot system comprises a stationary platform (Fig. 5, element 305) designed to position [or] pick up one of the robot units at a working site (paragraph 0052, 0061).
Regarding claim 6, Brazeau et al. disclose the modular robot system according to claim 5, wherein the mobile platform is designed to pick up (Fig. 11, step 1125), transport [or] position the stationary platform at the working site (paragraph 0041-0042, 0050, 0055, 0074, 0090).
Regarding claim 7, Brazeau et al. disclose the modular robot system according claim 5, wherein the modular robot system comprises at least one selected from the group consisting of: an accessory trailer couplable to the mobile platform, a set-up part, a cleaning unit (Fig. 8, element 810), a lubrication system, a lubricant, testing equipment, a spare part [or] a servicing means (paragraph 0069, 0077).
Regarding claim 8, Brazeau et al. disclose the modular robot system according claim 5, wherein the mobile platform, the stationary platform, [or] at least one of the robot units, or a combination thereof comprises a protection means (Fig. 2, element 215, 250, 315, laser scanner; paragraph 0039-0040, 0046).
Regarding claim 9, Brazeau et al. disclose the modular robot system according claim 1, wherein the modular robot system comprises a magazine for the robot units designed such that the robot units [are] selectively or sequentially withdrawn from the magazine with the mobile platform (paragraph 0036-0037).
Regarding claim 10, Brazeau et al. disclose the modular robot system according claim 1, wherein at least at one working site, at least one sensor unit [or] one actuator unit is arranged which [are] connected to at least one of the robot units via an electric interface (Figs. 2 and 9, element 240, 910, 915, 920) or an air interface (paragraph 0036, 0042, 0074).
Regarding claim 11, Brazeau et al. disclose the modular robot system according to claim 1, wherein at least at one working site, an energy [or] media supply unit for the robot units (Fig. 3, element 325) [or] for the mobile platform is arranged (paragraph 0051).
Regarding claim 12, Brazeau et al. disclose modular robot system according to claim 1, wherein the modular robot system comprises a superordinated controlling centre (Fig. 1, element 115) to control the mobile platform and the robot units (paragraph 0021-0023).
Regarding claim 13, Brazeau et al. disclose the modular robot system according to claim 7, wherein the mobile platform, the stationary platform, the accessory trailer, [or] the robot units (Fig. 3, element 305), or a combination thereof are each designed with an identification means (paragraph 0043).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dale Moyer/Primary Examiner, Art Unit 3664